                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

Civil Action No. 14-cv-00418-PAB-NRN

FEDERAL DEPOSIT INSURANCE CORPORATION, as receiver for UNITED
WESTERN BANK,

       Plaintiff,

v.

RBS ACCEPTANCE INC,
RBS SECURITIES, INC., and;
RBS HOLDINGS USA INC.,

       Defendants.


                                          ORDER


       This matter is before the Court on Defendants’ Omnibus Motion for Summary

Judgment [Docket No. 248]. The Court has subject matter jurisdiction under 28 U.S.C.

§ 1331 and 12 U.S.C § 1819(b)(2)(A) (“Except as provided in subparagraph (D), all

suits of a civil nature at common law or in equity to which the [FDIC], in any capacity, is

a party shall be deemed to arise under the laws of the United States.”).

I. BACKGROUND1

       The dispute in this case is based on defendants’ sale of residential mortgage-

backed securities to United Western Bank (“UWB”). In 2006, UWB purchased the

HVMLT-2006-7 B-2 Certificate (the “Certificate”), which was backed by approximately

5,119 residential mortgage loans originated and underwritten by American Home




       1
           The following facts are undisputed unless noted otherwise.
Mortgage (“American Home”) in 2005 and 2006. Docket No. 248 at 4-5, 8, ¶¶ 1-2, 22;

Docket No. 257 at 7, ¶ 65. The Certificate was issued and underwritten by defendants.

Docket No. 248 at 4, ¶ 1. 2

       Before the sale, defendants sent UWB preliminary marketing materials regarding

the Certificate. Id. at 5, ¶ 4. These materials warned that the information provided

therein was “preliminary and . . . subject to completion or change.” Id., ¶ 5. At some

point prior to August 15, 2006, UWB employees Ben Hirsch and Pat Howard approved

UWB’s purchase of the Certificate. Id. at 6, ¶ 9. UWB completed the purchase on

August 15, 2006. Id., ¶ 8. The same day, defendants filed the HVMLT 2006-7

Prospectus Supplement (“prospectus supplement”) with the Securities and Exchange

Commission (“SEC”). Id. Neither Mr. Hirsch nor Mr. Howard recalled reviewing the

prospectus supplement before purchase. Id., ¶¶ 10, 11. 3

       The preliminary marketing materials and prospectus supplement made various

representations regarding the Certificate and the underlying mortgage loans. For

example, both the preliminary marketing materials and the prospectus supplement

stated that the weighted average loan-to-value ratio (“LTV”) of the underlying loans was



       2
        The Certificate was an investment vehicle providing “two forms of monthly
distributions: (1) repayment of principal, derived from principal payments homeowners
made on the underlying mortgage loans collateralizing the certificate and (2) interest
income based on the outstanding principal balance of the certificate at the end of each
payment cycle.” Docket No. 248 at 13, ¶ 62; see also Docket No. 250 at 9-10. The
interest payments were calculated based on the “Coupon Rate” specif ied in the
Certificate. See Docket No. 248 at 13, ¶ 63; Docket No. 250 at 3, 9.
       3
        The parties dispute whether James Sherrill, the trader who purchased the
Certificate for UWB, reviewed the prospectus supplement prior to completing the
purchase. See Docket No. 248 at 6, ¶ 12; Docket No. 257 at 3, ¶ 12.

                                            2
between 75.26% and 75.27% and that the weighted average effective LTV for the loans

was 64.86%. Docket No. 257 at 7-8, ¶¶ 67, 70; see also Docket No. 249-4 at 28

(preliminary marketing materials); Docket No. 250 at 5 (prospectus supplement). The

prospectus supplement also stated that the “mortgage loans were originated in

accordance with the underwriting guidelines described under ‘Mortgage Loan

Origination – Underwriting Standards’ herein.” Docket No. 257 at 10, ¶ 82; Docket No.

250 at 12. 4 Under those standards, “exceptions to American Home’s underwriting

guidelines [were] allowed if sufficient compensating factors exist[ed] to offset any

additional risk due to the exception.” Docket No. 250 at 19; see also id. at 17; Docket

No. 257 at 10, ¶ 82. Finally, the prospectus supplement stated that “[e]very mortgage

loan [was] secured by a property that ha[d] been appraised by a licensed appraiser in

accordance with the Uniform Standards of Professional Appraisal Practice [(“USPAP”)]

of the Appraisal Foundation.” Docket No. 257 at 11, ¶ 88; Docket No. 250 at 18.

       Before selling the Certificate, defendants hired Hansen Quality to assess the

reasonableness of the appraised values for a sample set of loans included in the

Certificate. Docket No. 257 at 12, ¶ 91. Defendants also hired The Clayton Group

(“Clayton”) to determine whether the loans complied with underwriting guidelines and

applicable law. Id., ¶ 96.

       In October 2006, UWB enlisted J.P. Morgan to analyze the credit quality of its

securities portfolio, which included the Certificate. Docket No. 248 at 11, ¶ 45. J.P.


       4
        “Mortgage loan underwriting is the process by which lenders evaluate the risk of
making a loan to a prospective borrower” and involves an assessment of whether a
prospective borrower meets certain criteria established by the applicable underwriting
guidelines. Docket No. 248 at 7, ¶¶ 17-18.

                                             3
Morgan and UWB “both agreed that the portfolio was of high quality and that there were

no signs of any credit deterioration or any problematic securities.” Docket No. 257 at

14, ¶ 106. Between 2006 and 2008, UW B tracked the performance of the mortgage

loans backing the Certificate. Docket No. 248 at 11, ¶ 46. By January 2008, 11.31% of

the loans backing the Certificate had experienced delinquencies or foreclosures. Id.,

¶ 48.5 However, the Certificate maintained an investment grade rating. Docket No. 257

at 14, ¶ 107.

       On January 21, 2011, UWB failed and was placed in receivership by the Federal

Deposit Insurance Corporation (“FDIC”). Docket No. 248 at 5, ¶ 3. On January 15,

2014, the FDIC, acting in its capacity as receiver for UWB, filed this lawsuit in the

District Court for the City and County of Denver, Colorado, asserting state and federal

securities law claims against various defendants based on allegedly false and

misleading statements made in connection with ten mortgage-backed certificates,

including the Certificate, purchased by UWB. See Docket No. 4 at 3, ¶ 1. On February

14, 2014, the defendants removed the case to federal court. See Docket No. 1.

       On November 14, 2014, plaintiff voluntarily dismissed its claims against

defendants Banc of America Funding Corporation, Bank of America Corporation, Banc

of America Mortgage Securities, Inc., Bank of America, N.A., and Merrill Lynch, Pierce,

Fenner & Smith, Inc. Docket No. 95. Through orders entered on February 24, 2015

and March 24, 2015, the Court remanded plaintiff’s federal securities act claims against



       5
          While plaintiff appears to dispute this fact, see Docket No. 257 at 5, ¶ 48,
plaintiff’s explanation, which bears no relationship to delinquency and foreclosure rates,
suggests that the paragraphs of plaintiff’s response are misnumbered.

                                             4
the remaining defendants to state court, see Docket No. 100 at 9 (remanding plaintiff’s

third, fourth, and fifth claims for relief to state court), and dismissed plaintiff’s first and

second claims for relief to the extent they sought recovery for defendants’ failure to

disclose the existence of additional liens on properties in certificates 2, 3, and 4.

Docket No. 103 at 22. On February 26, 2016, plaintiff voluntarily dismissed its claims

against the Morgan Stanley defendants. Docket No. 141.

       On January 5, 2018, the sole remaining defendants in the case, RBS

Acceptance Inc., RBS Securities Inc., and RBS Holdings USA Inc. (hereinafter

“defendants”), moved for summary judgment. Docket No. 248. The claims at issue in

the summary judgment motion arise under §§ 11-51-501(1)(b) and 11-51-604(4) of the

Colorado Securities Act, which create liability for any person who, in connection with the

sale of a security, “make[s] any untrue statement of a material fact or . . . omit[s] to

state a material fact necessary in order to make the statements made, in the light of the

circumstances under which they are made, not misleading.” Colo. Rev. Stat. §§ 11-51-

501(1)(b), 11-51-604(4). As a basis for its claims, plaintiff alleges that defendants

made materially false and/or misleading statements in connection with the sale of the

Certificate to UWB in 2006. See generally Docket No. 4.6

       On February 21, 2018, plaintiff filed a response to defendants’ motion, Docket

No. 257, to which defendants replied on March 21, 2018. Docket No. 263. On June

13, 2018, plaintiff filed a notice of supplemental authority, Docket No. 268, which the



       6
         Plaintiff also asserts a claim for controlling person liability under Colo. Rev. Stat.
§ 11-51-604(5). Docket No. 4 at 30. Defendants do not separately challenge that claim
in their summary judgment motion.

                                                5
Court has considered in resolving defendants’ summary judgment motion below.

II. LEGAL STANDARD

         Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed f act is “material” if

under the relevant substantive law it is essential to proper disposition of the claim.

Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

over material facts can create a genuine issue for trial and preclude summary

judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

1997).

         Where “the moving party does not bear the ultimate burden of persuasion at trial,

it may satisfy its burden at the summary judgment stage by identifying a lack of

evidence for the nonmovant on an essential element of the nonmovant’s claim.”

Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (internal

quotation marks omitted) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671

(10th Cir. 1998)). “Once the moving party meets this burden, the burden shifts to the

nonmoving party to demonstrate a genuine issue for trial on a material matter.”

Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

1994). The nonmoving party may not rest solely on the allegations in the pleadings, but



                                             6
instead must designate “specific facts showing that there is a genuine issue for trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (internal quotation marks omitted).

“To avoid summary judgment, the nonmovant must establish, at a minimum, an

inference of the presence of each element essential to the case.” Bausman, 252 F.3d

at 1115. When considering a motion for summary judgment, a court must view the

evidence in the light most favorable to the non-moving party. Id.

III. ANALYSIS

       Defendants move for summary judgment on three grounds: (1) plaintiff has not

shown that UWB relied on any alleged misstatements in the prospectus supplement,

Docket No. 248 at 14-19; (2) there is no evidence that defendants made materially false

statements regarding American Home’s compliance with underwriting guidelines and

any underwriting claims are untimely, id. at 19-24; and (3) plaintiff has not asserted an

actionable claim that the opinions of value offered by the original appraisers were

falsified or intentionally inflated. Id. at 25-28. Defendants also seek a determination

that prejudgment interest on any damages award should be calculated at the “Coupon

Rate” set forth in the Certificate. Id. at 28-30.

       A. Reliance

       Defendants argue they are entitled to summary judgment on all claims because

plaintiff cannot demonstrate that UWB relied on any misstatements in the prospectus

supplement. Docket No. 248 at 18. Plaintiff responds that § 11-51-604(4) of the

Colorado Securities Act does not require reliance as an element of a cause of action

and that, even if it did, the evidence creates a genuine issue of fact regarding whether



                                              7
UWB relied on the alleged misstatements. Docket No. 257 at 15-22.

       The Court begins by addressing whether plaintiff is required to prove reliance as

an element of its cause of action under Colo. Rev. Stat. § 11-51-604(4). Because the

parties’ dispute on this issue presents a question of statutory interpretation, the Court

looks first “to the plain language of the controlling statutes under [Colorado] law,” before

turning to case law interpreting similar federal statutes and regulations. Cagle v.

Mathers Family Trust, 295 P.3d 460, 465 (Colo. 2013) (internal quotation marks

omitted); Black Diamond Fund, LLLP v. Joseph, 211 P.3d 727, 736 (Colo. App. 2009).

In construing the language of Colorado statutes, the Court applies “fundamental

principles of statutory construction.” Black Diamond Fund, LLLP, 211 P.3d at 736.

Thus, the Court gives statutory terms “their plain and ordinary meaning” and “consider

statutes as a whole, construing each provision in harmony with the overall statutory

scheme, structure, and purpose” with the goal of “ascertain[ing] and giv[ing] effect to

the intent of the General Assembly.” Id.

       Section 11-51-604(4) states, in relevant part:

       Any person who sells a security in violation of section 11-51-501(1)(b) (the
       buyer not knowing of the untruth or omission) and who does not sustain
       the burden of proof that such person did not know, and in the exercise of
       reasonable care could not have known, of the untruth or omission is liable
       to the person buying the security from such person, who may sue to
       recover the consideration paid for the security, together with interest at the
       statutory rate from the date of payment, costs, and reasonable attorney
       fees, less the amount of any income received on the security, upon the
       tender of the security, or is liable for damages if the buyer no longer owns
       the security.

Colo. Rev. Stat. § 11-51-604(4). The provision therefore creates an express cause of

action for sales of securities in violation of § 11-51-501(1)(b). Section 11-51-501(1)(b)


                                             8
makes it

       unlawful for any person, in connection with the offer, sale, or purchase of
       any security, directly or indirectly . . . [t]o make any untrue statement of a
       material fact or to omit to state a material fact necessary in order to make
       the statements made, in the light of the circumstances under which they
       are made, not misleading. . . .

Colo. Rev. Stat. § 11-51-501(1)(b).

       Nothing in the plain language of these sections requires proof of reliance. The

statutory language requires only that (1) the defendant made an untrue statement or

omission of a material fact in connection with the sale of a security; (2) the plaintiff did

not know of the untruth or of the omission; and (3) the defendant knew, or in the

exercise of reasonable care could have known, of the untruth or omission. See F.D.I.C.

v. Countrywide Fin. Corp., 2013 WL 49727, at *3 (C.D. Cal. Jan. 3, 2013) (holding that

neither reliance nor causation is an element of Colo. Rev. Stat. § 11-51-501(1)(b));

Gohler v. Wood, 919 P.2d 561, 563 (Utah 1996) (holding that similar statute under Utah

law does not require reliance).7 As the Utah Supreme Court reasoned in Gohler, the

fact that the legislature “plainly articulated a plaintiff’s required statement of mind” – lack

of knowledge – “but was silent as to whether the plaintiff must have relied on the

untruth or omission to recover clearly indicates that the legislature did not intend to

adopt a reliance requirement.” 919 P.2d at 563.

       The Court’s analysis does not end here, however. While defendants do not

dispute that there is no express reliance requirement in §§ 11-51-501(1)(b) and 11-51-


       7
        Under the plain terms of the statute, the last of these elements is an affirmative
defense. Thus, a defendant has the burden of proving that it did not know, or in the
exercise of reasonable care could not have known, of the untruth or omission in order
to avoid liability.

                                              9
604(4), they argue that the Court should look beyond the plain language of the statute

and construe § 11-51-501(1)(b) in accordance with its federal analogs, § 10(b) of the

Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and SEC Rule 10b-5, which have

long been interpreted to require proof of reliance. See Docket No. 248 at 15; Amgen

Inc. v. Conn. Retirement Plans & Trust Funds, 568 U.S. 455, 461 (2013) (“Reliance . . .

is an essential element of the § 10(b) private cause of action because proof of reliance

ensures that there is a proper connection between a defendant’s misrepresentation and

a plaintiff’s injury.” (internal quotation marks omitted)); Basic Inc. v. Levinson, 485 U.S.

224, 243 (1988) (“We agree that reliance is an element of a Rule 10b-5 cause of

action.”).8 In support of their argument, defendants cite § 11-51-101(3) of the Colorado

Securities Act, which provides that the

       provisions of this article and rules made under this article shall be
       coordinated with the federal acts and statutes to which references are
       made in this article and rules and regulations promulgated under those
       federal acts and statutes, to the extent coordination is consistent with both
       the purposes and provisions of this article.

Colo. Rev. Stat. § 11-51-101(3). Although this section does not require courts to defer

to interpretations of the federal securities laws where doing so would conflict with the

plain language of the Colorado Securities Act, Cagle, 295 P.3d at 465 (stating that,

notwithstanding § 11-51-101(3), courts should look first to the plain language of the

Colorado statutes), the Colorado Supreme Court has recognized that, “insofar as the

provisions and purposes of [the Colorado Securities Act] parallel those of the federal

enactments, . . . federal authorities are highly persuasive.” Id. (internal quotation marks


       8
        The SEC promulgated Rule 10b-5 pursuant to its authority under § 10(b). Basic
Inc., 485 U.S. at 230.

                                             10
omitted); see, e.g., Rosenthal v. Dean Witter Reynolds, Inc., 908 P.2d 1095, 1100-01

(Colo. 1995) (looking to federal law to construe the pleading requirements of §§ 11-51-

123 and 11-51-125(2) of a previous version of the Colorado Securities Act). 9

      Defendants’ attempt to analogize § 11-51-501(1)(b) to SEC Rule 10b-5 for

purposes of inferring a reliance requirement is not without support. See Rosenthal, 908

P.2d at 1101 (citing case law interpreting SEC Rule 10b-5 in holding that predecessor

versions of Colo. Rev. Stat. §§ 11-51-501(1) and 11-51-604(3), Colo. Rev. Stat. §§ 11-

51-123(1) and 11-51-125(2), required proof of reliance or causation); People v. Riley,

708 P.2d 1359, 1363 (Colo. 1985) (noting that Colo. Rev. Stat. § 11-51-123(1) was

“identical to section 101 of the Uniform Securities Act, 7B U.L.A. 516 (1985),” which, in

turn, was “substantially identical to Rule 10b-5 of the Securities and Exchange

Commission”), abrogated in part on other grounds as recognized in F.D.I.C. v. First

Interstate Bank of Denver, N.A., 937 F. Supp. 1461, 1473 (D. Colo. 1996).

Nevertheless, the Court finds defendants’ approach to be flawed.

      First, Colo. Rev. Stat. §§ 11-51-501(1)(b) and 11-51-604(4) are f undamentally

distinct from § 10(b) of the Securities Exchange Act of 1934 and SEC Rule 10b-5 in that

the Colorado provisions create an express cause of action for untrue statements or

      9
         Although §§ 11-51-501(1) and 11-51-604(4) are substantially similar to SEC
Rule 10b-5 and § 12(a)(2) of the Securities Act of 1933, the predecessor versions of the
Colorado provisions were modeled directly on the Uniform Securities Act. See People
v. Blair, 579 P.2d 1133, 1138 (Colo. 1978) (“Section 11-51-123 and 124, C.R.S. 1973
came from the Uniform Securities Act, sections 101 and 409. Section 101 of the
Uniform Securities Act is substantially the same as the well-known Rule 10b-5 of the
Securities and Exchange Commission.” (internal citation omitted)); Lowery v. Ford Hill
Inv. Co., 556 P.2d 1201, 1209 (Colo. 1976) (“The provisions of section 11-51-125,
C.R.S. 1973, were adopted intact from the text of the Uniform Securities Act and are
almost identical to 15 U.S.C. § 77l(2) (1970).”).

                                           11
omissions made in connection with the sale of securities. See Colo. Rev. Stat. § 11-51-

604(4). In contrast, the federal cause of action is implied. See Stoneridge Inv.

Partners, LLC v. Scientific-Atlanta, Inc., 552 U.S. 148, 164 (2008) (“The § 10(b) private

cause of action is a judicial construct that Congress did not enact in the text of the

relevant statutes.”); see also Green v. Green, 293 S.W.3d 493, 506 n.28 (Tenn. 2009)

(discussing implied federal cause of action). As the Utah Supreme Court explained in

Gohler, “because the federal cause of action is implied, federal courts have had to

define its elements and have derived these elements,” one of which is reliance, “at least

in part, from the common law of fraud.” 919 P.2d at 565; see also Basic Inc., 485 U.S.

at 243 (agreeing that, just as reliance is an element of both common-law fraud and a

right of action under § 18(a) of the Securities Exchange Act of 1934, it is also an

element of a Rule 10b-5 cause of action); Green, 293 S.W.3d at 506 n.28 (noting that

the federal “implied right of action resembles, but is not identical to, common-law tort

actions for deceit and misrepresentation”). Here, however, there is no need to define

the elements of a cause of action under the Colorado Securities Act because those

elements, none of which include reliance, are expressly identified in § 11-51-604(4).

See Green, 293 S.W.3d at 508 (noting that, by focusing on the textual similarities and

differences between the Tennessee Securities Act and the federal securities law, the

Courts of Appeals “lost sight of the fact that the Tennessee General Assembly had

already included the elements of the statutory claims in Tenn. Code Ann. § 48-2-122

and, thus, that they did not need to look to federal law or the common law for

guidance”); Cuene v. Hilliard, 754 N.W.2d 509, 517 (Wis. Ct. App. 2008) (holding that



                                            12
the causal element of a Wisconsin securities law claim was defined by statute rather

than an inferred reliance requirement and distinguishing federal securities law on the

ground that the federal cause of action is implied); Gohler, 919 P.2d at 565 (declining to

establish a reliance requirement under the Utah Securities Act because, unlike with the

federal cause of action, the elements of a cause of action under the Utah Act had

already been defined by the legislature); 12A Joseph C. Long et al., Blue Sky Law

§ 9:41 (updated June 2019) (arguing that, when anti-fraud language and an express

right of action are included in a state securities statute, “the lang uage of the statute[],

not a comparable common-law tort, should provide the elements necessary for

recovery”); David O. Blood, There Should be No Reliance in the “Blue Sky,” 1998

B.Y.U. L. Rev. 177, 184-85 (1998) (stating that “justification for imposing [a reliance]

requirement” under the Uniform Securities Act “can only be based on an implied cause

of action, as in the federal arena,” but noting that the drafters “precluded inclusion of a

reliance element” by “explicitly prohibiting implication of any new cause of action based

on the Act”); cf. Kittilson v. Ford, 608 P.2d 264, 265 (W ash. 1980) (declining to read

scienter requirement into Washington State Securities Act and distinguishing cases

interpreting § 10(b) of the Securities Exchange Act and SEC Rule 10b-5 on the ground

that, unlike under federal law, the language used in the Washington Securities Act “is

not derivative but is the statute”). 10

       Defendants argue that the Colorado General Assembly must have intended

claims for violations of § 11-51-501(1)(b) to include a reliance element because, “by the


       10
        The Colorado Securities Act also prohibits the creation of any cause of action
not specified in §§ 11-51-606 or 11-51-602. See Colo. Rev. Stat. § 11-51-604(12).

                                              13
time the Colorado Legislature enacted the CSA (as well as the 1990 amendments

thereto), federal courts – including the Supreme Court – had already determined that

Rule 10b-5, including subpart (b) addressing material misstatements and omissions,

required proof of reliance.” Docket No. 248 at 16. Defendants invoke the interpretive

principle that a legislature “is presumed to be aware of and accept case law

interpretations of statutes, particularly in circumstances in which an amendment follows

publication of the case.” In re A.M.D., 78 P.3d 741, 750 (Colo. 2003); see Docket No.

263 at 7. However, application of this principle highlights the second flaw in

defendants’ argument: the Colorado provision that creates the private right of action for

untrue statements or omissions, § 11-51-604(4), is “virtually identical” to § 12(a)(2) of

the Securities Act of 1933, 15 U.S.C. § 77l(a)(2), Goss v. Clutch Exchange, Inc., 701

P.2d 33 (Colo. 1985) (interpreting predecessor versions of Colo. Rev. Stat. § 11-51-

604(4) and § 12(a)(2) of the Securities Act of 1933), which has long been interpreted by

federal courts as not requiring reliance. See, e.g., Gustafson v. Alloyd Co., Inc., 513

U.S. 561, 578 (1995) (noting that the previous version of § 12(a)(2), § 12(2) of the

Securities Act of 1933, gave buyers of securities “a right to rescind, without proof of

fraud or reliance”); United Food & Commercial Workers Union Local 880 Pension Fund

v. Chesapeake Energy Corp., 774 F.3d 1229, 1233 (10th Cir. 2014) (stating that

§ 12(a)(2) of the Securities Act of 1933 does not require a plaintiff to “allege scienter,

reliance, or loss causation” (internal quotation marks omitted); MidAmerica Fed. Sav. &

Loan Ass’n v. Shearson/American Express Inc., 886 F.2d 1249, 1256 (10th Cir. 1989)

(noting that § 12(2) “ha[d] no requirement of justifiable reliance on the part of a



                                             14
purchaser”).11 The question then becomes – if the Colorado Supreme Court were to

look to federal law to interpret §§ 11-51-501(1)(b) and 11-51-604(4), which line of

precedent would that court consider persuasive?

       Courts that have interpreted similar state securities laws are divided on this

issue. Some courts, have held that their state securities laws require proof of reliance

because the remedial provisions, which borrow language from § 12(2) or § 12(a)(2) of

the Securities Act of 1933, define liability according to different statutory sections

modeled after SEC Rule 10b-5. See Long et al., supra (noting that Georgia and Iowa

“incorporate any violation of Section 101 [of the Uniform Securities Act] into their civil-

liability provisions” and, “as a result, . . . construe the scope of civil liability in line with

Rule 10b-5”). Other courts faced with a similar conflict between a remedial provision

modeled after SEC Rule 10b-5 and a liability provision resembling § 12(a)(2) have


       11
            Section 12(a)(2) of the Securities Act of 1933 states:

       Any person who . . . offers or sells a security . . . by the use of any means
       or instruments of transportation or communication in interstate commerce
       or of the mails, by means of a prospectus or oral communication, which
       includes an untrue statement of a material fact or omits to state a material
       fact necessary in order to make the statements, in the light of the
       circumstances under which they were made, not misleading (the
       purchaser not knowing of such untruth or omission), and who shall not
       sustain the burden of proof that he did not know, and in the exercise of
       reasonable care could not have known, of such untruth or omission, shall
       be liable . . . to the person purchasing such security from him, who may
       sue either at law or in equity in any court of competent jurisdiction, to
       recover the consideration paid for such security with interest thereon, less
       the amount of any income received thereon, upon the tender of such
       security, or for damages if he no longer owns the security.

15 U.S.C. § 77l(a)(2). This provision is substantively similar to its predecessor, § 12(2)
of the Securities Act of 1933, 15 U.S.C. § 77l(2). See Gustafson, 513 U.S. at 567
(quoting language of § 12(2)).

                                                15
declined to establish a reliance requirement in the absence of express statutory

language doing so. See, e.g., Fed. Home Loan Bank of Seattle v. Credit Suisse, 449

P.3d 1019 (Wash. 2019) (construing the Washington Security Act); Countrywide Fin.

Corp., 2013 WL 49727, at *2-3 (interpreting the Colorado Securities Act); Green, 293

S.W.3d at 508 (interpreting the Tennessee Securities Act); Gohler, 919 P.2d at 565

(interpreting the Utah Securities Act).

       The Court finds the latter approach more persuasive. Defendants have identified

no principled reason why the Court should look to federal interpretations of SEC Rule

10b-5, rather than cases construing § 12(a)(2), in determining whether reliance is

required under Colo. Rev. Stat. §§ 11-51-501(1)(b) and 11-51-604(4). But it is not clear

to the Court why the elements of a Colorado Securities Act claim would necessarily be

defined by Colo. Rev. Stat. § 11-51-501(1)(b) when § 11-51-604(4) sets forth the civil

cause of action. Section 11-51-604(4) already defines other elements of a Colorado

Securities Act claim, including the requirement that the buyer of the security “not know[]

of the untruth or omission” by the seller.” Colo. Rev. Stat. § 11-51-604(4).

       Defendants stress that the Colorado General Assembly amended the remedial

provision in 1990 to “explicitly predicate[] liability on a violation of Section 501(1)(b).”

Docket No. 248 at 16. According to defendants, this amendment made “clear that while

Section 604(4) now provides a private right of action, it refers back to Section 501(1)(b)

for the substantive elements required to prove a claim.” Id. at 17. It seems equally

plausible, however, that, rather than work a substantive change to the statute, the

Colorado General Assembly merely intended to clarify the already-existing relationship

between §§ 11-51-123(1)(b) and 11-51-124(3). Compare Colo. Rev. Stat. § 11-51-

                                              16
123(1)(b) (1981) (making it unlawful to “make any untrue statement of a material fact or

to omit to state a material fact necessary in order to make the statements made, in the

light of the circumstances under which they are made, not misleading” (emphasis

added)), with Colo. Rev. Stat. § 11-51-125(3) (1981) (conferring liability on “[a]ny

person who offers or sells a security by means of any untrue statement of a material

fact or any omission to state a material fact necessary in order to make the statement,

in the light of the circumstances under which it is made, not misleading”) (emphasis

added)).12

       Given the ambiguity regarding which provision, § 11-51-501(1)(b) or § 11-51-

604(4), was meant to define the elements of a Colorado Securities Act claim, the Court

will not presume that the “Colorado Legislature, in adopting the substantive equivalent

of Rule 10b-5, intended that claims for violations of Section 501(1)(b) likewise require

proof of reliance.” Docket No. 248 at 16. Instead, the Court will give effect to the plain

language of the Colorado Securities Act, which does not require proof of reliance for a

civil action under § 11-51-604(4). See Fed Home Loan Bank, 449 P.3d at 1021-1023

(holding that “[n]o reliance - neither term nor concept - appears” in the W ashington

Security Act); MidAmerica Fed. Savings & Loan Ass’n v. Shearson/American Express

Inc., 886 F.2d 1249, 1254 (10th Cir. 1989) (holding that the plain language of

Oklahoma’s similarly-worded securities law was “clear in requiring that plaintiff show

only lack of knowledge of a misleading statement or omission in order to prevail”); cf.



       12
         Defendants do not cite – and Court has been unable to f ind – any legislative
history directly addressing the purpose of the 1990 amendment to Colo. Rev. Stat.
§ 11-51-604(4)’s predecessor statute, § 11-51-125(3).

                                            17
Black Diamond Fund, LLLP, 211 P.3d at 736 (declining to “extrapolat[e] from federal

law” in construing § 11-51-501(1)(b) because the plain language of the statute

supported a conclusion that proof of scienter is not required).

       The Court’s conclusion that a § 11-51-604(4) claim does not require proof of

reliance further accords with the overall structure and purpose of the Colorado

Securities Act. The Act’s remedial provisions create two distinct causes of action: a

fraud-based claim against “any person who recklessly, knowingly, or with an intent to

defraud sells or buys a security in violation of section 11-51-501(1),” and a quasi-strict

liability claim solely for the sale of a security in violation of § 11-51-501(1)(b). Black

Diamond Fund, LLLP, 211 P.3d at 736 (internal quotation marks omitted) (discussing

remedial provisions of § 11-51-604); see also Docket No. 257 at 17. 13 As with their

federal counterparts, §§ 10(b) and 12(a)(2), these causes of action differ in that the

latter applies in a narrower set of circumstances – the sale of a security – but “give[s]

rise to liability more readily.” In re Morgan Stanley Info. Fund Secs. Litig., 592 F.3d

347, 360 (2d Cir. 2010). 14 Declining to read a reliance requirement into Colo. Rev. Stat.

§ 11-51-604(4) is consistent with this general structure.



       13
         Section 11-51-604(4) does not create a pure strict liability cause of action
because it allows a defendant to avoid liability by showing that he or she “did not know,
and in the exercise of reasonable care could not have known, of the untruth or
omission.” Colo. Rev. Stat. § 11-51-604(4). At least one court has c haracterized this
language as an “inverse negligence standard.” See In re Access Cardiosystems, Inc.,
776 F.3d 30, 33 (1st Cir. 2015).
       14
         Section 11-51-604(4) also limits relief to “the consideration paid for the security,
together with interest . . . , costs, and reasonable attorney fees,” whereas § 11-51-
604(3) allows “such legal or equitable relief that the court deems appropriate, including
rescission [and] actual damages . . . .” Colo. Rev. Stat. §§ 11-51-604(3) and (4).

                                              18
       Finally, the Court’s holding is in line with other courts’ interpretations of state

statutes, which, like Colo. Rev. Stat. §§ 11-51-501(1) and 11-51-604(4), are m odeled

on the Uniform Securities Act. See Fed. Home Loan Bank, 449 P.3d at 1026-1028

(distinguishing Washington appellate and federal precedent); Gohler, 919 P.2d at 566

(collecting cases holding that various state securities laws modeled after the Uniform

Securities Act do not require proof of reliance); Green, 293 S.W.3d at 506, 509 (noting

that the “overwhelming weight of authority in states with statutes similar to”

Tennessee’s, which borrows language from the Uniform Securities Act, “is that reliance

is not an element of a right of action for false and misleading statements in a securities

transaction”); Joel Seligman, The New Uniform Securities Act, 81 Wash. U. L. Q. 243,

288 (Summer 2003) (noting that “neither causation nor reliance has been held to be an

element of a private cause of action” under the previous version of the Uniform

Securities Act).

       Because the Court finds that reliance is not a required element of a cause of

action under § 11-51-604(4), defendants have failed to demonstrate they are entitled to

summary judgment based on plaintiff’s purported failure to prove that UWB actually

relied on representations in the August 15, 2006 prospectus supplement.

       B. Underwriting Guidelines

       Defendants argue that plaintiff cannot prevail on its claim that defendants

misrepresented loan originators’ compliance with underwriting guidelines because (1)

there is insufficient evidence that defendants’ disclosures were false, and (2) any

alleged deviations from the underwriting guidelines were immaterial. Docket No. 248 at

19-23; see also Colo. Rev. Stat. § 11-51-501(1)(b) (making it unlawful for a person to

                                              19
“make any untrue statement of a material fact or to omit to state a material fact”).

Defendants also contend that plaintiff’s underwriting claim is untimely because “monthly

Distribution Reports, and other data in UW B’s possession” provided UWB and the FDIC

with sufficient information “to file that claim well before January 21, 2008.” Docket No.

248 at 24-25.

                1. Timeliness

       The Court begins by addressing defendants’ argument that plaintiff’s

underwriting claim is time-barred.

       Section 1821(d)(14) of Title 12 (the “FDIC extender statute”), which extends the

applicable statute for limitations for claims brought by the FDIC as conservator or

receiver, requires the FDIC to bring any tort claim within three years from either the date

that it places a failed bank into conservatorship or receivership or the date on which the

cause of action accrues. See 12 U.S.C. § 1812(d)(14)(A)(ii)-(B); Docket No. 103 at 6-7

(order on motion to dismiss). The FDIC extender statute does not apply, however, if the

applicable statute of limitations has run by the time the FDIC is appointed conservator

or receiver. See F.D.I.C. v. Regier Carr & Monroe, 996 F.2d 222, 225 (10th Cir. 1993)

(joining other courts in holding that “the limitation period of [the FDIC extender statute]

may not apply retroactively to revive a claim that is already barred by a state statute of

limitations”); see also Docket No. 86 at 3 (arguing that the FDIC extender statute “gives

the Federal Deposit Insurance Corporation as receiver for a failed bank at least three

years after it is appointed as receiver to file any claims (state or federal) held by the

failed bank that had not expired by the time of failure”). In other words, the extender

statute cannot revive a claim that is already time-barred under state law.

                                             20
       Colorado law provides that the limitations period for a claim brought under

§ 11-51-604(4) of the Colorado Securities Act is three years “after the discovery of the

facts giving rise to a cause of action” or “after such discovery should have been made

by the exercise of reasonable diligence.” Colo. Rev. Stat. § 11-51-604(8). Defendants

argue that this period expired prior to January 21, 2011, the date the FDIC was

appointed receiver for UWB, because UWB had sufficient information before January

21, 2008 to file its underwriting guidelines claim. Docket No. 248 at 24-25. Defendants

rely on plaintiff’s allegations that the mortgage loans backing the Certificate

experienced high rates of delinquency soon after they were made. See Docket No. 248

at 24 (citing complaint, Docket No. 4 at 21, 23-24, ¶¶ 89, 92). In addition, def endants

cite monthly distribution reports and “other data” in UW B’s possession showing “a

steady increase in delinquencies and defaults from 0% to 11.31% by January 2008.”

Docket No. 248 at 24-25 & n. 10-11. W hile not disputing that UWB had access to the

information cited by defendants prior to January 21, 2008, see Docket No. 257; see

also Docket No. 248 at 11, ¶¶ 45-47, plaintiff contends that defendants cannot show the

underwriting guidelines claim is untimely as a matter of law because the Certificate

“maintained an investment grade credit rating” as of January 21, 2008 and UWB’s

monitoring “showed that the Certificate was of high quality with no sign of credit

deterioration.” Docket No. 257 at 25.

       The Court agrees with plaintiff that there is a genuine issue of fact as to whether

UWB discovered, or through the exercise of reasonable diligence should have

discovered, the alleged underwriting guideline compliance issues before January 21,



                                            21
2008.15 In arguing that plaintiff’s claim is time-barred, defendants rely primarily on the

mortgage loans’ delinquency rates, which were known to UWB before January 21,

2008. As other courts have recognized, however,

       [I]t is one thing to know that the securities were not making their expected
       returns, or had even lost long term value in the eyes of investors, and
       quite another entirely to have cause to suspect that [the seller of the
       security] had materially misrepresented the characteristics of the
       collateralized loans and its own due diligence. A period of poor
       performance by itself may reflect any number of unrelated economic or
       market factors, and is not necessarily sufficient to put investors on notice
       of systematic disregard of underwriting procedures, inflation of
       underwriting data or the seller’s material misrepresentations.

CMFG Life Ins. Co. v. RBS Secs. Inc., 2013 WL 4483068, at *4 (W.D. Wis. Aug. 19,

2013); F.D.I.C. v. Chase Mortg. Fin. Corp., 2013 WL 5434633, at *5 (S.D.N.Y. Sept. 27,

2013) (relying on same reasoning from CMFG Life Ins. Co. to reject statute of

limitations argument). This, combined with the undisputed facts that (1) JP Morgan and

UWB “both agreed [in March 2007] that [UW B’s securities] portfolio was of high quality



       15
         The parties have not cited – and the Court has not identif ied – any Colorado
authority interpreting the accrual standard under Colo. Rev. Stat. § 11-51-604(8). See
In re Countrywide Fin. Corp. Mortg.-Backed Secs. Litig., 84 F. Supp. 3d 1036, 1039
(C.D. Cal. 2014) (noting absence of authority addressing whether Colo. Rev. Stat. § 11-
51-604(8) provides for an inquiry notice or discovery trigger). It seems likely that the
Colorado Supreme Court would follow the Supreme Court’s reasoning in Merck & Co.,
Inc. v. Reynolds, 559 U.S. 633 (2010), and hold that “terms such as ‘inquiry notice’ and
‘storm warnings’ may be useful to the extent that they identify a time when the facts
would have prompted a reasonably diligent plaintiff to begin investigating,” but that “the
limitations period does not begin to run until the plaintiff thereafter discovers or a
reasonably diligent plaintiff would have discovered the facts constituting the violation.”
Id. at 653 (internal quotation marks omitted); see also In re Countrywide Fin. Corp.
Mortg.-Backed Secs. Litig., 84 F. Supp. 3d at 1039 (holding that a “discovery trigger”
accorded with a “natural reading” of Colo. Rev. Stat. § 11-51-604(8)). Even under a
more defense-friendly inquiry notice standard, however, the Court finds the delinquency
rates insufficient, standing alone, to trigger the running of the limitations period.


                                            22
and that there were no signs of any credit deterioration or any problematic securities,”

Docket No. 257 at 14, ¶ 106; see also Docket No. 258-14 at 3, and (2) the Certificate

continued to have an investment grade credit rating as of January 21, 2008, Docket No.

257 at 14, ¶ 107, precludes summary judgment that UWB should have, through the

exercise of reasonable diligence, discovered the facts underlying its underwriting

guidelines claim prior to January 21, 2008. See Nat’l Credit Union Admin. Bd. v. RBS

Secs. Inc., 2016 WL 4565689, at *4-*5 (D. Kan. Sept. 1, 2016) (deny ing summary

judgment on statute of limitations issue where, despite the availability of “sufficient facts

. . . to indicate the possibility of claims against defendants” based on non-compliance

with underwriting guidelines, the fact that the credit ratings of the securities “had not

been downgraded provide[d] the reasonable inference that things [were] not so dire with

th[ose] investments as to indicate the possibility that underwriting guidelines had been

systematically abandoned”); In re Countrywide Fin. Corp. Mortg.-Backed Secs. Litig., 84

F. Supp. 3d at 1040 (rejecting statute of limitations argument on summary judgment

despite defendant’s assertion that the bank was “tracking information about the

performance and credit characteristics of the loan pools” and “knew in 2007 that certain

. . . securities had collateral performance issues” (internal quotation marks omitted)); W.

& S. Life Ins. Co. v. JPMorgan Chase Bank, N.A., 54 F. Supp. 3d 888, 902 (S.D. Ohio

2014) (holding that delinquency rates of 10% to 50% and downgrading of securities’

credit rating “were not necessarily sufficient to put plaintiffs on notice of their claims for

fraudulent abandonment of underwriting standards”); Capital Ventures Int’l v. J.P.

Morgan Mortg. Acquisition Corp., 2013 WL 535320, at *7 & n.8 (D. Mass. Feb. 13,

2013) (holding that the “poor performance of the underlying loans” was insufficient to

                                              23
trigger the applicable limitations period even under the “more defendant-friendly inquiry

notice standard”); see also Stichting Pensioenfonds ABP v. Countryw ide Fin. Corp.,

802 F. Supp. 2d 1125, 1136 (C.D. Cal. 2011) (noting that “the question of what a

reasonably prudent investor should have known is particularly suited to a jury

determination” and thus “the defendant bears a considerable burden in demonstrating,

at the summary judgment stage, that the plaintiff’s claim is time barred” (internal

quotation marks and bracket omitted)).

              2. Falsity

       Defendants assert that plaintiff cannot show any false statements by defendants

regarding American Home’s compliance with underwriting guidelines. Docket No. 248

at 19. Specifically, they contend that the finding of plaintiff’s underwriting expert, Mr.

James Johnson, that 12 of the 5,119 securitized loans failed to comply with the

applicable guidelines “is woefully inadequate to establish that American Home was

making wholesale, rather than case-by-case, exceptions to their underwriting

standards.” Id. at 20 (internal quotation marks omitted).

       As an initial matter, the Court finds that defendants are taking an unduly narrow

view of plaintiff’s claim. The complaint alleges that defendants’ statements about the

underwriting guidelines were untrue or misleading both because they failed to disclose

that the “originators were making wholesale, rather than case-by-case, exceptions to

those underwriting standards” and because “the originators were making extensive

exceptions to those underwriting standards when no compensating factors were

present.” Docket No. 4 at 21, ¶ 86. Although the Court relied on the former allegation

in denying defendants’ motion to dismiss, nothing in the Court’s order purported to limit

                                             24
plaintiff’s claim to that allegation alone. See Docket No. 103 at 17-18; see also In re

Washington Mutual Mortg. Backed Secs. Litig., 2012 WL 2995046, at *9 (W.D. Wash.

July 23, 2012) (declining to narrow the scope of the plaintiffs’ securities claim where the

court’s earlier focus on particular allegations “was merely the Court’s summary of the

allegations, not a bright line rule as to what Plaintiffs ha[d] to show to prove their

claim”). Accordingly, plaintiff may also prevail by showing that American Home made

exceptions to its underwriting guidelines in the absence of sufficient compensating

factors, thereby rendering defendants’ statement that the loans “were originated . . . in

accordance with the underwriting guidelines,” Docket No. 250 at 12, false and/or

misleading.16

       Applying this standard to the present motion, the Court finds a genuine issue of

fact as to whether the prospectus supplement contained false and misleading

statements regarding American Home’s compliance with underwriting guidelines.

Plaintiff has provided a report from Mr. Johnson, a professional underwriter and quality

control manager, Docket No. 249-10 at 4, who conducted a re-underwriting of a

“statistically valid random sample” of mortgage loans backing the Certificate purchased

by UWB. Docket No. 258-12 at 3. Based on his review, Mr. Johnson concluded that, of

the 96 loans in the sample, 12 loans, or approximately 13%, “deviated from American

Home’s underwriting guidelines and did not have compensating factors that justified



       16
         The relevant provision of American Home’s underwriting guidelines provides
that “each case is weighed individually on its own merits and exceptions to [the]
underwriting guidelines are allowed if sufficient compensating factors exist to offset any
additional risk due to the exception. Id. at 19; see also id. at 17 (“Exceptions to the
underwriting standards may be permitted where compensating factors are present.”).

                                             25
approval of those loans.” Docket No. 249-10 at 10. Plaintif f’s statistical expert relied on

this data to conclude that 12.5% of the total loans in the HVMLT 2006-7 certificate did

not comply with American Home’s underwriting guidelines. Docket No. 257 at 13,

¶ 103; Docket No. 258-12 at 5. 17

       Plaintiff also cites evidence that defendants’ own due diligence review revealed

guidelines-compliance issues. See Docket No. 257 at 23. After reviewing defendants’

due diligence documents, plaintiff’s expert Leonard Blum opined that, of the 501 loans

sampled by the due diligence vendor, Clayton, approximately 24% were given a Credit

Event Grade of 3. Docket No. 258-3 at 17 (stating that “preliminary due diligence

reports indicated that a total of 118 of the 501 loans reviewed from the sample were

graded EV3 for either credit and/or compliance issues”). Clayton defined a Credit Event

Grade of 3 as meaning that “[s]ubstantial deviations from the guidelines exist, with no

apparent compensating factors to offset the overall risk.” Docket No. 257 at 13, ¶ 98;

see also Docket No. 258-11 at 3. 18 It is undisputed that 85% of the loans given a Credit

Event Grade of 3 were included in the HVMLT 2006-7 Certificate. Docket No. 257 at

13, ¶ 100; Docket No. 263 at 6, ¶ 100.

       Defendants make several arguments as to why plaintiff’s evidence is insufficient

to create a genuine issue of fact. First, defendants assert that, “[e]ven assuming that

12.5% of loans violated guidelines, that is insufficient to render the prospectus

supplement materially false given the disclosures that exceptions were permitted.”


       17
            Defendants admit that this fact is disputed. Docket No. 263 at 6, ¶ 103.
       18
        Defendants dispute this fact but do not provide an alternate definition. Docket
No. 263 at 6, ¶ 98.

                                              26
Docket No. 263 at 10. As another court has explained, however, “disclosures that

describe lenient, but nonetheless existing guidelines about risky loan collateral, would

not lead a reasonable investor to conclude that the mortgage originators could entirely

disregard or ignore those loan guidelines.” Genesee Cty. Emps. Retirement Sys. v.

Thornburg Mortg. Sec. Trust 2006-3, 825 F. Supp. 2d 1082, 1176-77 (D.N.M. 2011)

(internal quotation marks and brackets omitted); see also Docket No. 103 at 18

(rejecting argument that “general warnings” regarding the use of exceptions to the

underwriting guidelines based on the existence of compensating factors were sufficient

to warn investors that the “underwriting standards were systematically abandoned”

(internal quotation marks and ellipsis omitted)). Here, the offering documents stated

that “exceptions to American Home’s underwriting guidelines [were] allowed if sufficient

compensating factors exist[ed] to offset any additional risk.” Docket No. 250 at 19.

Because plaintiff’s evidence shows that exceptions were made even in the absence of

compensating factors, there is a genuine issue of fact as to whether defendants’

disclosures were false or misleading. Cf. Nat’l Credit Union Admin. Bd. v. RBS Secs.,

Inc., 900 F. Supp. 2d 1222, 1260 (D. Kan. 2012) (plaintif f’s claim that “defendants

represented that underwriting standards would generally be followed and that

exceptions would be made when compensating factors were present, but that this was

untrue,” was sufficient to survive motion to dismiss), aff’d sub nom. Nat’l Credit Union

Admin. Bd. v. Nomura Home Equity Loan, Inc., 764 F.3d 1199 (10th Cir. 2014), vacated

on other grounds by Nomura Home Equity Loan, Inc. v. Nat’l Credit Union Admin. Bd.,




                                            27
134 S. Ct. 2818 (2014). 19

       Defendants challenge plaintiff’s reliance on the findings of their due diligence

review, asserting that, contrary to plaintiff’s characterizations, defendants “did not

categorically waive the initial findings, but worked with its vendor to scrutinize each

loan.” Docket No. 263 at 10-11 n.9; see also id. at 6, ¶ 100 (admitting that “RBS

included in HVMLT 2006-7 nearly 85% of the loans that [the due diligence vendor]

initially graded 3,” but contending that “it is undisputed that RBS did not categorically

waive initial findings”). In support of this argument, defendants rely on an expert report

by Myron Glucksman in which he states that “RBS, [American Home Mortgage], and

Clayton worked together to address as many exceptions as possible with regard to the

loans with credit and compliance exceptions” before the closing of the Certificate on

August 15, 2006. Docket No. 264-10 at 9, ¶ 122. By way of illustration, Mr. Glucksman

discusses three loans whose credit/compliance issues were resolved during the tie-out

process. See id. at 9-10, ¶ 122 & n. 164. However, Mr. Glucksman also states in his

report that “30 of the 45 loans that received a credit and/or compliance grade of ‘2W’ or

‘3’ in the last available due diligence report were securitized in HVMLT 2006-7.” Id. at

10 n.166. Defendants therefore have not established the absence of any factual

dispute as to whether loans reflecting “substantial deviations from the guidelines” with

“no apparent compensating factors” were included in the Certificate.20


       19
         To the extent defendants’ argument is directed at the degree or magnitude of
the alleged falsity, it is more properly addressed as part of the Court’s materiality
analysis below.
       20
        In any event, plaintiff is correct that “disagreements between experts are not
appropriate for resolution on summary judgment.” Docket No. 257 at 23.

                                             28
       Defendants’ final argument is that the Court should not credit Mr. Johnson’s

opinions because they “would fail Daubert scrutiny.” Docket No. 263 at 10. However,

defendants have not moved to exclude Mr. Johnson’s testimony under Fed. R. Evid.

702, and the Court declines to ignore his opinions based on the suggestion that they

are unreliable. See Docket No. 263 at 10.

       For the reasons discussed above, plaintiff has demonstrated a genuine issue of

fact as to whether defendants made false or misleading statements regarding American

Home’s compliance with underwriting guidelines.

              3. Materiality

       Defendants contend that any alleged deviations from the underwriting guidelines

“would not have been material to a reasonable investor in 2006” because (1) Mr.

Johnson did not consider whether the “alleged guideline deviations materially increased

the credit risk of any of the loans,” Docket No. 248 at 21; (2) his “defect findings for 9 of

the 12 loans rests on the incredible assumption that the loan files he reviewed . . . were

identical to the loan files as they existed for the original underwriters,” id. at 22; and (3)

any remaining deviations are insufficient, as a matter of law, to “significantly alter the

total mix of information made available to a reasonable investor in 2006.” Id. at 23.

       As to the first argument, it is undisputed that Mr. Johnson did not evaluate

whether the underwriting defects he identified materially impacted the credit risk of the

loans. Docket No. 248 at 10, ¶ 44. However, defendants do not cite any authority for

the proposition that a guidelines deviation must “materially increase” credit risk to

qualify as material. In fact, plaintiff’s expert, Mr. Blum, testified that guidelines

deviations – and specifically, missing document issues – raise a number of concerns,

                                              29
not all of which relate to credit risk. For example, he stated that missing documents

might indicate fraud, make the loans impossible to underwrite, or make it “difficult or

impossible to enforce rights and remedies in the event of foreclosure.” Docket No. 264-

4 at 11, 363:2-14; see also Docket No. 258-3 at 10 (noting that missing loan

documentation can be an “indicia of fraud,” can “diminish the value or enforceability of a

mortgage loan,” and can prevent certain re-underwriting tests from being performed).

Moreover, defendants ignore that non-compliance with underwriting guidelines, by its

very nature, can make it impossible to accurately assess the credit risk of a particular

loan. See Fed. Housing Fin. Agency v. Nomura Holding Am., Inc., 104 F. Supp. 3d

441, 571 (S.D.N.Y. 2015) (noting that “[c]ompliance with underwriting guidelines gave

assurance about the credit risk associated with the loans and the reliability of the

statistics reported in the Collateral Tables”), aff’d sub nom. Fed. Housing Agency for

Fed. Nat’l Mortg. Ass’n v. Nomura Holding Am., Inc., 873 F.3d 85 (2d Cir. 2017); see

also Docket No. 264-4 at 4, 303:9-13 (stating that “compliance with underwriting

guidelines is not just numbers like DTI ratios; it’s also the process of how the loan is

originated, for example, verifying ratios”), 7, 317:11-21 (“[I]f [the loans] complied with

underwriting guidelines, things like DTI ratios would have been checked for

reasonableness, owner occupancy would have been checked for reasonableness, the

employment status of stated income borrowers probably would have been checked. It’s

a whole different ballgame.”).21


       21
          Defendants’ challenge to Mr. Johnson’s findings regarding one particular loan,
see Docket No. 248 at 21, n. 8, may call into question the reliability of that opinion, but
is insufficient to demonstrate the absence of any genuine factual dispute as to
materiality.

                                             30
       Defendants’ second argument – that Mr. Johnson’s opinions are insufficient to

show materiality because they rest on a counterfactual assumption regarding the

completeness of the loan files at the time of origination – is also unavailing. Defendants

cite evidence indicating that since, 2006, data in the loan f iles may have been lost,

corrupted, or rendered unavailable for production. See Docket No. 248 at 9-10, ¶¶ 33-

36, 42-43; Docket No. 250-5 at 2; Docket No. 250-6 at 2-3. How ever, none of this

evidence conclusively establishes that the missing loan documents existed at the time

of origination. See, e.g., Docket No. 250-5 at 2 (“The Trust does not know if this data

corruption issue affected any of the data being produced to you.”); Docket No. 250-6 at

2 (stating that “the PaperVision loan file may contain identical information as to that

which is contained in the [more comprehensive] UniFi system”). Accordingly, whether

the loan files were complete at the time of origination constitutes an issue of fact not

appropriate for resolution at the summary judgment stage. See MASTR Adjustable

Rate Mortgs. Trust 2006-OA2 v. UBS Real Estate Secs. Inc., 2015 WL 764665, at *16

(S.D.N.Y. Jan. 9, 2015) (declining to resolve, at summary judgment stage, “whether the

loan files were incomplete at the time of origination, whether loan approvals existed for

certain loans and were subsequently misplaced, or the extent to which the composition

of loan files changed as they were transferred over time”).

       Finally, a reasonable jury could find that the guidelines deviations identified by

Mr. Johnson would have been material to a reasonable investor in 2006. Assessing

materiality under § 11-51-501(1) of the Colorado Securities Act requires a fact-specific

inquiry. See Thorne v. Bauder, 981 P.2d 662, 664 (Colo. App. 1998) (“Generally, the

question whether an undisclosed fact is ‘material’ [for purposes of the Colorado

                                            31
Securities Act] is a question for the factfinder.”); see also Turner Ins. Agency, Inc. v.

Farmland Partners Inc., No. 18-cv-02104-DME-NYW, 2019 WL 2521834, at *4 (D.

Colo. June 18, 2019) (“In order to determine whether a misleading statement or

omission is material [under the federal securities law], courts must engage in a fact-

specific inquiry.”). “A misrepresented or omitted fact is considered material . . . if there

is a substantial likelihood that a reasonable investor would consider the matter

important in making an investment decision.” Goss v. Clutch Exchange, Inc., 701 P.2d

33, 36 (Colo. 1985) (construing earlier version of statute). A reasonable investor would

consider a matter important if he or she “would regard it as significantly altering the

‘total mix’ of information made available.” Id.

       Courts applying the same standard under federal law,22 have considered “both

quantitative and qualitative factors . . . in assessing a statement’s materiality.” ECA,

Local 134 IBEW Joint Pension Trust of Chicago v. JP Morgan Chase Co., 553 F.3d

187, 197 (2d Cir. 2009) (“ECA”) (citing SEC Staff Accounting Bulletin No. 99, 64 Fed.

Reg. 45150, 45150-52 (1999)); see also Turner Ins. Agency, Inc., 2019 WL 2521834, at

*4. The quantitative factor relates to the “financial magnitude of the misstatement.”

ECA, 553 F.3d at 197; see also Nacchio, 519 F.3d at 1162. In analyzing this factor, the

Securities Exchange Commission has suggested a five percent “threshold below which


       22
         See Thorne, 981 P.2d at 664 (citing cases indicating that the materiality
standard is the same under Colorado and federal law); see also United States v.
Nacchio, 519 F.3d 1140, 1158 (10th Cir. 2008) (stating that the “basic test” for
materiality under the federal securities laws is “whether there is a substantial likelihood
that the disclosure of the omitted fact would have been viewed by the reasonable
investor as having significantly altered the total mix of information made available”
(internal quotation marks omitted), vacated in part on other grounds on reh’g en banc,
555 F.3d 1234 (10th Cir. 2009).

                                             32
[a misstatement] is presumptively immaterial.” ECA, 553 F.3d at 197; see also SEC

Staff Accounting Bulletin No. 99, 64 Fed. Reg. at 45151 (“The use of a percentage as a

numerical threshold, such as 5%, may provide the basis for a preliminary assumption

that – without considering all relevant circumstances – a deviation of less than the

specified percentage with respect to a particular item on the registrant’s financial

statements is unlikely to be material.”). The Tenth Circuit has endorsed this numerical

threshold “as a sensible starting place” for assessing materiality, see Nacchio, 519 F.3d

at 1162, and at least one court has applied it to hold that a g reater-than-five-percent

deviation from full compliance with underwriting criteria supported a finding that the

disclosures contained in a prospectus supplement were materially misleading. See

Nomura Holding Am., Inc., 873 F.3d at 147-48 (approving of district court’s use of “5%

falsity as a threshold for materiality”); see also Asset-Backed Securities, SEC Release

No. 8518, 2004 WL 2964659, at 235 (Dec. 22, 2004) (requiring supplemental

disclosure “if any material pool characteristic of the actual asset pool at the time of

issuance of the asset-backed securities differs by 5% or more . . . from the description

of the asset pool in the prospectus filed for the offering”). Here, the reports of plaintiff’s

experts James Johnson and Dr. Charles Cowan indicate that at least 12.5% of the

loans backing the Certificate were originated in violation of American Home’s

underwriting standards. See Docket No. 257 at 13, ¶ 103; Docket No. 249-10 at 11;

Docket No. 258-12 at 5. 23 Accordingly, the quantitative factor supports a finding of



       23
        For the reasons discussed above, the Court declines to exclude certain of Mr.
Johnson’s findings on the basis that “they rely on a counterfactual assumption about
missing documents.” Docket No. 263 at 11.

                                              33
materiality.24

       Turning to qualitative factors, plaintiff has presented evidence that deviations

from the underwriting guidelines would have been viewed by a reasonable investor as

“significantly altering the ‘total mix’ of information made available.” Goss, 701 P.2d at

36. Mr. Blum stated in his expert report that “[u]nderwriting guidelines provide

transparency and consistency to the mortgages of a given originator. Compliance with

applicable guidelines is indicative of strong controls, policies, and procedures.”

Docket No. 258-3 at 7. He further opined that “it would be important to investors if

underwriting guidelines were not being followed.” Id. at 8. Similarly, Ben Hirsch and

Pat Howard, the UWB employees who approved purchase of the certificate, Docket No.

248 at 6, ¶ 9, testified that knowledge of American Home’s noncompliance with

underwriting guidelines would likely have affected UWB’s decision to purchase the

Certificate. See Docket No. 258-6 at 6-7, 348:21-349:17; Docket No. 258-7 at 7-8,

304:17-305:3. Mr. Howard explained that evidence of noncompliance would have

“indicated a different level of risk than what [their] perception of that rating indicated at



       24
             Defendants argue that “guideline compliance is not a material characteristic of
the asset pool.” Docket No. 263 at 11 (internal quotation marks omitted). However, the
regulation defendants cite sets forth a non-exhaustive list of material pool
characteristics with the caveat that “the material characteristics will vary depending on
the nature of the pool assets.” 17 C.F.R. § 229.1111(b). Elsewhere, the regulation
instructs that, “[i]f any assets in the pool deviate from the disclosed underwriting criteria
. . . [,] [the seller should] disclose how those assets deviate from the disclosed
underwriting criteria or other criteria or benchmark used to evaluate the assets and
include data on the amount and characteristics of those assets that did not meet the
disclosed standards.” Id., § 229.1111(a)(8). Courts have considered disclosure
requirements to constitute evidence of materiality. See, e.g., Nomura Holding Am., Inc.,
104 F. Supp. 3d at 559 (finding Regulation AB’s requirement that “deviations from
underwriting guidelines” be disclosed to constitute “evidence of materiality”).

                                              34
the time.” Docket No. 258-7 at 8, 305:4-11. The Court finds these statements,

combined with the evidence showing that American Home’s deviations from the

underwriting guidelines exceeded the five percent threshold, sufficient to create a

genuine issue of fact as to whether defendants’ disclosures were materially false or

misleading. See Nomura Holding Am., Inc., 873 F.3d at 148 (approving of district

court’s analysis of materiality on summary judgment that considered the 5% falsity

threshold in combination with evidence that the false underwriting guidelines statements

in the prospectus supplements “would [have been] viewed by the reasonable PLS

investor as significantly altering the total mix of information available”); Nomura Holding

Am., Inc., 104 F. Supp. 3d at 570-71 (citing, with respect to qualitative factors, evidence

that “[c]ompliance with underwriting guidelines gave assurance about the credit risk

associated with the loans and the reliability of the statistics reported in the Collateral

Tables”). Defendants are therefore not entitled to summary judgment on plaintiff’s

underwriting guidelines claim.

       C. Opinions Regarding Value

       Defendants move for summary judgment on plaintiff’s appraisal inflation and LTV

claims, asserting that plaintiff cannot show the “original appraisers’ opinions of value

were not honestly-held.” Docket No. 248 at 27. 25 Plaintiff responds that it is not

required to prove subjective falsity and that, even if it were, there is sufficient evidence


       25
         Plaintiff appears to base its claims on the allegedly false and misleading
statements that “the weighted average LTV of the underlying loans was 75.27%,” that
“the weighted average effective LTV of the underlying loans was 64.86%,” and that
“[e]very mortgage loan [was] secured by a property that has been appraised by a
licensed appraiser in accordance with the Uniform Standards of Professional Appraisal
Practice.” See Docket No. 257 at 8, 11, ¶¶ 70, 88.

                                             35
for a reasonable jury to conclude that both defendants and the original appraisers

subjectively knew the appraisals to be inaccurate. Docket No. 257 at 26-28.

       Section 11-51-501(1)(b) of the Colorado Securities Act makes it unlawful “for any

person, in connection with the offer, sale, or purchase of any security, directly or

indirectly . . . [t]o make any untrue statement of a material fact or to omit to state a

material fact necessary in order to make the statements made, in the light of the

circumstances under which they are made, not misleading.” In construing a similar

provision, § 11 of the Securities Act of 1933, the Supreme Court has distinguished

between statements of fact and statements of opinion and held that the latter can give

rise to liability under § 11 only if the belief professed was not honestly held. See

Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund , 135 S. Ct. 1318,

1327 (2015). 26 The Supreme Court has also explained, however, that “a reasonable

investor may, depending on the circumstances, understand an opinion statement to

convey facts about how the speaker has formed the opinion – or, otherwise put, about

the speaker’s basis for holding that view.” Id. at 1328. Thus, the omission of “material

facts about the issuer’s inquiry into or knowledge concerning a statement of opinion”

may give rise to liability “if those facts conflict with what a reasonable investor would

take from the statement itself.” Id. at 1329.

       Relying on this holding, plaintiff argues that it has presented sufficient evidence

to show that defendants’ statements about the LTVs were misleading because



       26
        The Court also stated that a statement of opinion could give rise to liability
under § 11 if an embedded statement of fact were found to be untrue. See id. at 1327.
However, that aspect of Omnicare’s holding is not at issue in this case.

                                             36
defendants failed to disclose that a significant number of the appraisals used to

calculate the LTVs did not conform to USPAP. Docket No. 257 at 26-27. 27 The Court

agrees. Plaintiff has submitted a report by Dawn Molitor-Gennrich, an appraisal expert,

who reviewed the appraisals for 96 of the securitized mortgage loans to determine

whether they complied with USPAP. See Docket No. 257 at 14, ¶ 104; Docket No. 258-

13 at 3-4.28 Based on her review, Ms. Molitor-Gennrich concluded that 69% of the

appraisals for the sampled mortgage loans did not comply with USPAP to such an

extent that they were rendered non-credible. Docket No. 257 at 14, ¶ 104; Docket No.

258-13 at 5. 29 Dr. Cowan extrapolated this finding to determine that 68.8% of the loans

backing the HVMLT 2006-7 Certificate had appraisals that were not credible. See

Docket No. 257 at 14, ¶ 105; Docket No. 258-12 at 6. T his evidence raises a genuine

issue of fact as to whether the appraisals complied with USPAP and supports a finding

that defendants’ statements regarding the LTVs were materially misleading. See FDIC

v. RBS Secs., Inc., No. 14-cv-00126-XR, Docket No. 154, at *13 (W.D. Tex. May 9,

2018) (finding that the “FDIC ha[d] raised a genuine factual dispute as to whether the



       27
         In fact, the prospectus supplement affirmatively stated that “[e]very mortgage
loan is secured by a property that has been appraised by a licensed appraiser in
accordance with the Uniform Standards of Professional Appraisal Practice.” Docket
No. 257 at 11, ¶ 88; see also Docket No. 250 at 18.
       28
        These loans were selected by Dr. Cowan to reflect a statistically valid random
sample of the loan pool backing the Certificate. See Docket No. 257 at 13,
¶ 101; Docket No. 258-12 at 3, ¶¶ 1-2, 4.
       29
          According to plaintiff’s expert, Mr. Blum “USPAP defines credibility as ‘worthy of
belief’ and specifies that ‘credible assignment results require support, by relevant
evidence and logic, to the degree necessary for the intended use.’” Docket No. 258-3
at 5 (internal bracket omitted).

                                            37
appraisals complied with USPAP, which itself could prove actionable even without

evidence of subjective falsity”); Nomura Holding Am., Inc., 104 F. Supp. 3d at 566-67

(holding that the “record support[ed] a finding of falsity based on the omission doctrine

described in Omnicare” where the plaintiff had presented evidence that the appraisals

failed to conform to USPAP).30

       The Court also finds that plaintiff has presented sufficient evidence to show that

defendants and the original appraisers did not honestly believe the opinions of value

and that the values derived from the appraisals were objectively false. See Omnicare,

135 S. Ct. at 1326 n.2 (explaining that an objectively accurate statement would not be

actionable under § 11 even if the speaker believed the statement to be false at the time

it was made); Homeward Residential, Inc. v. Sand Canyon Corp., 298 F.R.D. 116, 130

(S.D.N.Y. Feb. 14, 2014) (explaining that a statement of opinion is actionable if it is “(1)

objectively untrue and (2) not believed by the speaker”). First, Ms. Molitor-Gennrich’s

finding that a significant proportion of the appraisals was not credible constitutes “strong

circumstantial evidence that at the time the appraiser[s] prepared the appraisal[s] [they]

did not believe in the value reflected therein.” Nomura Holding Am., Inc., 104 F. Supp.

3d at 498. Additionally, plaintiff has presented evidence showing that the appraisal

values for certain loans were inflated by more than twenty percent and that defendants

knew of that inflation at the time the loans were included in the Certificate. See Docket

No. 257 at 12, ¶ 93; Docket No. 258-3 at 26 (ref lecting that 7 loans with a negative 20%

variance in appraisal value after reconciliation were included in the securitization);


       30
        Defendants do not challenge the materiality of the alleged
misstatements/omissions.

                                             38
Docket No. 264-10 at 14-15, ¶¶ 132-33 (same); Docket No. 249-23 at 17 (concluding,

based on the use of a retroactive automated valuation model (“AVM”), that the weighted

average LTV of the securitized loans was 85.52%, more than 10% higher than the

original average LTV reported in the prospectus supplement); see also Docket No. 257

at 8, ¶ 70 (“RBS’s prospectus supplement for the Certificate stated that the weighted

average LTV of the underlying loans was 75.27% . . . .”). 31 Defendants contend that

plaintiff’s AVM analysis, which indicates that the actual weighted average LTV of the

securitization was ten percent higher than the weighted average LTV disclosed in the

prospectus supplement, Docket No. 249-23 at 17, cannot “conclusively prove that the

original appraisals were intentionally inflated.” Docket No. 263 at 13 (internal quotation

marks omitted). Defendants may be correct that such evidence is not “conclusive.”

However, it is sufficient to create a genuine issue of fact as to whether the LTVs

disclosed in the prospectus supplement were objectively false. See Nomura Holding

Am., Inc., 104 F. Supp. 3d at 498-500 (finding “strong evidence that a significant

percentage of the original appraisals for the Sample properties did not reflect the actual

values of the properties” based on a retroactive AVM analysis conducted by the


       31
         Defendants deny that loans with values that varied more than ten percent from
their appraised values were included in the Certificate, stating that “RBS . . . removed
from the securitization loans it was not convinced had a supported appraised value.”
Docket No. 263 at 5, ¶ 93; see also id. at 13; Docket No. 264-10 at 15, ¶ 133 (opining
that “RBS’s decision to purchase and securitize these seven loans appears reasonable
based on the documentation available in the record”). However, whether RBS
reasonably determined that particular loans “had a supported appraised v alue” is an
issue of fact not appropriate for resolution on summary judgment. See Docket No. 249-
23 at 4 (stating “opinion that the appraisal values on which the original weighted
average LTVs were based are biased in favor of overvaluation”); Docket No. 258-3 at
18-21 (criticizing reasonableness of RBS’s due diligence review of appraisal and LTV
values).

                                            39
plaintiff’s expert).

       For the foregoing reasons, defendants are not entitled to summary judgment on

plaintiff’s LTV and appraisal claims.

       D. Damages

       Section 11-51-604(4) of the Colorado Securities Act provides, in relevant part,

that a buyer of a security “may sue to recover the consideration paid for the security,

together with interest at the statutory rate from the date of payment, costs, and

reasonable attorney fees, less the amount of any income received on the security, upon

the tender of the security.” Colo. Rev. Stat. § 11-51-604(4). The parties dispute the

rate of interest that applies under this section. Defendants contend that interest should

be calculated at the Coupon Rate set by the Certificate. See Docket No. 248 at 28

(citing interest rates set forth in Certificate, Docket No. 250 at 3, 9). They rely on § 5-

12-102 of the Colorado Consumer Credit Code, which governs the prejudgment interest

rate in cases not involving personal injury. See Goodyear Tire & Rubber Co. v. Holmes,

193 P.3d 821, 824-25 (Colo. 2008). Under that section,

       (1) Except as provided in section 13-21-101, C.R.S., when there is no
       agreement as to the rate thereof, creditors shall receive interest as
       follows:

       (a) When money or property has been wrongfully withheld, interest shall
       be an amount which fully recognizes the gain or benefit realized by the
       person withholding such money or property from the date of wrongful
       withholding to the date of payment or to the date judgment is entered,
       whichever first occurs; or, at the election of the claimant,

       (b) Interest shall be at the rate of eight percent per annum compounded
       annually for all moneys or the value of all property after they are
       wrongfully withheld or after they become due to the date of payment or to
       the date judgment is entered, whichever first occurs.


                                             40
      (2) When there is no agreement as to the rate thereof, creditors shall be
      allowed to receive interest at the rate of eight percent per annum
      compounded annually for all moneys after they become due on any bill,
      bond, promissory note, or other instrument of writing, or money due on
      mutual settlement of accounts from the date of such settlement and on
      money due on account from the date when the same became due.

Colo. Rev. Stat. § 5-12-102. Defendants argue that, “[b]ecause the Certificate provides

for simple interest at the Coupon Rate, there is ‘agreement as to the rate thereof,’ and

the default statutory rate of 8% per year compounded annually is rendered inapplicable

by the plain terms” of § 5-12-102(2). Docket No. 248 at 29. Plaintif f responds that the

Coupon Rate would only apply under § 5-12-102(2) if “this were an action for failure to

make payments when due pursuant to the terms of the Certificate,” Docket No. 257 at

30; however, because this is a case of wrongful withholding, and there is no agreed-

upon rate for the prejudgment interest on that withholding, “the FDIC may elect an 8%

statutory rate” pursuant to § 5-12-102(1). Id. at 29-30.

      The Court agrees with plaintiff that § 5-12-102(1) governs the award of

prejudgment interest in this case. Defendants contend that the provision is inapplicable

because defendants were not responsible for issuing or withholding payments under

the Certificate. Docket No. 263 at 14. However, “[t]he phrase ‘wrongfully withheld’ is

read broadly to cover all types of cases, even where the withholding is merely a refusal

to pay over damages which are theoretically due at the time the claim arises.” In re

Weaver, 579 B.R. 865, 910 (Bankr. D. Colo. 2018) (quoting Mesa Sand & Gravel Co. v.

Landfill, Inc., 776 P.2d 362, 365 (Colo. 1989)); see also Goodyear Tire & Rubber Co. v.

Holmes, 193 P.3d 821, 827 (Colo. 2008) (stating that “wrongful withholding occurs

when plaintiff’s injury is measured because the damages, if then paid, would make the


                                            41
plaintiff whole” (internal quotation marks omitted)). Here, plaintiff is not seeking

investment income “due on” the Certificate, Colo. Rev. Stat. § 5-12-102(2), but rather

“damages equal to the price paid for the certificate” minus income received “and the

value of the certificate on the date of disposition.” Docket No. 4 at 30, ¶ 134.

Accordingly, § 5-12-102(1)(b) applies.

       The Court also agrees that the Coupon Rate set forth in the Certificate does not

constitute an agreement as to the applicable prejudgment interest rate. The purpose of

prejudgment interest under Colo. Rev. Stat. § 5-12-102 is to compensate a plaintiff for

the lost “time value of money” and “discourage a person responsible for payment of a

claim to stall and delay payment until judgment or settlement.” Mesa Sand & Gravel

Co., 776 P.2d at 364; Goodyear Tire & Rubber Co., 193 P.3d at 826 (“[T]he purpose of

prejudgment interest is to reimburse the plaintiff for inflation and lost return.”). There is

no indication that the Coupon Rate, which reflects the interest UWB was entitled to

receive as income from its investment, see Docket No. 250 at 9 (“On each distribution

date, to the extent funds are available from the mortgage loans in the related mortgage

loan group or groups, each class of offered certificates will be entitled to receive

accrued and unpaid interest determined on the basis of the related outstanding class

principal balance immediately prior to that distribution date . . . .”); see also Docket No.

248 at 13, ¶¶ 60, 62, was intended to serve this function. As stated above, plaintiff is

not seeking to recover income owed under the Certificate, but to restore UWB to the

position it would have been in had the security never been purchased. See Colo. Rev.

Stat. § 11-51-604(4); Docket No. 4 at 30, ¶ 134; Docket No. 249-24 at 3, ¶ 20; cf.

Austin v. Loftsgaarden, 675 F.2d 168, 180-181 (8th Cir. 1982) (explaining that, for

                                             42
federal securities fraud claims, “a rescissional remedy or some other measure of

damages in the nature of restitution may be applied” to reflect “the extent to which false

and misleading information actually harmed the complaining party” (internal quotation

marks omitted)).32 Any award of prejudgment interest should therefore be calculated to

compensate for the lost time value of money necessary to restore UWB to its pre-

purchase position. The Coupon Rate in the Certificate bears no relationship to that

calculation. XY, LLC v. Trans Ova Genetics, LC, No. 13-cv-0876-WJM-NYW, 2016 WL

1391615, at *13-14 (D. Colo. Apr. 8, 2016) (holding contractual interest rate

inapplicable to issue of prejudgment interest where the rate applied to the “interest on

underpayments revealed during an audit, not prejudgment interest after a jury verdict”),

vacated in part on other grounds, 890 F.3d 1282 (Fed. Cir. 2018).

       The authorities defendants cite do not compel a different conclusion. Each of

the cases arises in a different legal or factual context and supports the unremarkable

proposition that a court should calculate prejudgment interest according to the parties’

agreed-upon rate when a plaintiff is suing to recover money owed under a contract that

specifies the rate at which interest should accrue in the event of default. See, e.g.,

Four Strong Winds, Inc. v. Lyngholm, 826 P.2d 414, 415, 420 (Colo. App. 1992)

(awarding interest at agreed-upon rate in action to collect money due on promissory


       32
           Defendants’ assertion that plaintiff is seeking to recover “‘all moneys’ that UWB
would have received while it held the Certificate had the Certificate not incurred any
losses,” Docket No. 263 at 14, is belied by their earlier acknowledgment that the
“remedy provided by CSA Section 604(4) is . . . designed to restore a plaintiff to the
position that it was in before the purchase.” Docket No. 248 at 30, n. 16; see also
Docket No. 294-24 at 4 (calculating plaintiff’s damages as the “total consideration paid.
. . , less the net proceeds received . . . , less the amount of principal and interest
distributions”).

                                             43
note); Ebrahimi v. E.F. Hutton, 794 P.2d 1015, 1019 (Colo. App. 1989) (considering

argument that the trial court “improperly refused to award prejudgment interest on the

amount due under the promissory note”); Sherwood v. BRT Corp., No. 12-cv-02782-

RM-KMT, 2014 WL 5763191, at *7 (D. Colo. July 8, 2014) (finding a genuine issue of

fact as to whether the agreement creating the debt between the plaintiff and the

defendant “included an interest rate other than eight percent”), report and

recommendation adopted by 2015 WL 232148 (D. Colo. Jan. 15, 2015). 33 Under such

circumstances, the contract rate reflects the parties’ agreement as to the interest

necessary to compensate the non-breaching party for the lost time value of the money

owed on the contract. Here, however, plaintiff is not suing for money owed under the

Certificate, and the Coupon Rate reflects an element of UWB’s investment income, not

an agreement as to the lost time value of money. Accordingly, the default statutory rate

of eight percent, and not the Coupon Rate, will govern the Court’s calculation of

prejudgment interest.

IV. CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Defendants’ Omnibus Motion for Summary Judgment [Docket

No. 248] is DENIED.




      33
         To the extent that National Credit Union Administration Board v. UBS Securities
LLC, 2016 WL 1179203 (S.D.N.Y. Mar. 24, 2016), could arguably support defendants’
position, see Docket No. 248 at 30, the Court finds it unpersuasive.

                                            44
DATED January 30, 2020.

                          BY THE COURT:


                           S/Philip A. Brimmer
                          PHILIP A. BRIMMER
                          Chief United States District Judge




                            45
